Order modified by reducing the sum ordered to be paid to Edward M. Simon from $500 to $130, by striking out the provision for the payment to the Metropolitan Casualty Insurance Company of the sum of $1,001.14, and by reducing the sum ordered to be paid to Dominick & Dominick for services in this proceeding, from $1,250 to $500, and as modified affirmed, with costs to the public administrator payable out of the fund. All concur. (The order confirms the report of the official referee and judicially settles the accounts of the committee for an incompetent veteran and awards allowances for counsel fees and extra services by committee.) Present — Crosby, P. J., Cunningham, Dowling, Harris-and McCurn, JJ.